UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7584



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VICTOR RAMON LOVE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CR-00-31, CA-02-86-4-H)


Submitted:   March 20, 2003                 Decided:   March 25, 2003


Before WILLIAMS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge


Dismissed by unpublished per curiam opinion.


Victor Ramon Love, Appellant Pro Se.    Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Victor Ramon Love seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Love

has   not   made   a   substantial   showing    of   the   denial   of   a

constitutional right.     See Miller-El v. Cockrell, 123 S.Ct. 1029

(U.S. Feb. 25, 2003).       Accordingly, we deny a certificate of

appealability and dismiss the appeal.          See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                               DISMISSED




                                     2